Citation Nr: 0807598	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  03-07 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbosacral spine.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-operative meniscectomy, right knee, on account of 
weakness or instability.

3.  Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis right knee, on account of pain and 
limitation of flexion.

4.  Entitlement to a separate evaluation for traumatic 
arthritis right knee, on account of pain and limitation of 
extension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
November 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied claims for increased ratings for the 
veteran's service-connected low back and knee disabilities.  
The veteran testified at an RO hearing in August 2002.  In 
September 2005, he testified before the undersigned Veterans 
Law Judge at a Board hearing at the RO.  Transcripts of both 
hearings are of record.

The Board remanded this case for additional development in 
February 2006.  As the requested development has been 
accomplished, this case is properly before the Board.


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the 
lumbosacral spine is manifested by severe limitation of 
motion and functional impairment due to pain.

2.  The veteran's right knee disability is manifested by 
degenerative joint disease, extension most severely limited 
to 10 degrees, flexion most severely limited to 85 degrees 
with no objective findings of additional limitation of motion 
with repetitive movement, and subjective complaints of 
continuous pain, instability, weakness, and functional 
impairment in the knee.


CONCLUSIONS OF LAW

1. The criteria for an evaluation higher than 40 percent for 
degenerative joint disease of the lumbosacral spine are not 
met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (effective prior to September 26, 
2003); Diagnostic Codes 5242-5237 (2007).

2.  The criteria for an evaluation higher than 30 percent for 
post-operative meniscectomy, right knee, on account of 
weakness or instability are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2007).

3.  The criteria for an evaluation higher than 20 percent for 
traumatic arthritis right knee, on account of pain and 
limitation of flexion are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260 (2007).

4.  The criteria for an evaluation of 10 percent, but no 
higher, for traumatic arthritis right knee, on account of 
pain and limitation of extension are met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5261 (2007).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in November 2004 
and March 2006, subsequent to the initial adjudication.  
While the notice was not provided prior to the initial 
adjudication in June 2002, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in supplemental 
statements of the case dated from February 2005 to June 2007, 
following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The letters notified the veteran of the relative duties of VA 
and the claimant to obtain evidence; and satisfied the 
requirements pursuant to Pelegrini v. Principi, 18 Vet. App. 
112 (2004), requesting the claimant to provide evidence in 
his possession that pertains to the claims.  

Neither of the VCAA notices discussed the criteria for an 
increased rating, thus, the VCAA duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any notice errors did not 
affect the essential fairness of the adjudication as VA has 
obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id., Vazquez-Flores, slip op. at 
12.  Specifically, a review of the appellant's 
representative's January 2008 submission shows that this 
submission was filed subsequent to the February 2003 
statement of the case and supplemental statements of the case 
dated from October 2004 to June 2007, which listed all of the 
relevant criteria for an increased rating.  The appellant's 
submission discussed the medical findings, to include the 
demonstrated ranges of motion and functional loss and 
specifically listed two of the diagnostic codes for rating 
the back, including the one the veteran's back is rated 
under.  The veteran through his RO and Board hearing 
testimony also has discussed his limitation of motion and 
functional loss due to his service-connected knee and back 
disabilities.  These actions by the veteran and his 
representative indicate actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process.  As both actual knowledge of the 
veteran's procedural rights, and the evidence necessary to 
substantiate the claim, have been demonstrated and he, and 
those acting on his behalf, have had a meaningful opportunity 
to participate in the development of his claim, the Board 
finds that no prejudice to the veteran will result from 
proceeding with adjudication without additional notice or 
process.  Furthermore, as discussed below, it appears that VA 
has obtained all relevant evidence.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Back disability

The RO originally granted service connection for degenerative 
joint disease of the lumbosacral spine in January 1996, 
assigning a 10 percent evaluation effective August 28, 1994.  
In October 1998, the RO granted an increased rating of 40 
percent for degenerative joint disease of the lumbosacral 
spine effective August 28, 1994.  The Board later granted an 
earlier effective date of December 18, 1989 for the 
assignment of the 40 percent rating.

The veteran filed his present increased rating claim for the 
lumbosacral spine disability in September 2001.  He testified 
at both RO and Board hearings that he had significant pain 
and limitation of motion in his back and also tingling and 
numbness that radiated down into his legs.  He further 
mentioned in the Board hearing that he wore a brace for his 
back.

The veteran's lumbosacral spine is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC's) 5010-5292 for limitation of 
motion due to degenerative arthritis.  During the course of 
this appeal, the schedular criteria for rating diseases and 
injuries of the spine were revised effective September 26, 
2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change. See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC's 5003-5010.  Effective 
prior to September 26, 2003, limitation of motion of the 
lumbar spine is evaluated under 38 C.F.R. § 4.71a, DC 5292.  
A 40 percent rating is assigned for severe limitation of 
motion of the lumbar spine.  This is the highest schedular 
rating available under DC 5292.

The only other diagnostic codes that allow for a rating 
higher than 40 percent prior to September 26, 2003 are DC 
5293 for pronounced intervertebral disc syndrome, DC 5289 for 
ankylosis of the lumbar spine, DC 5286 for complete bony 
fixation (ankylosis) of the spine, and DC 5285 for residuals 
of fractured vertebra.

A 60 percent evaluation is assigned for pronounced 
intervertebral disc syndrome under DC 5293 with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  The 
veteran testified that he had tingling and numbness into his 
lower extremities due to his back disability.  Objective 
evaluation, however, does not support any severe neurological 
impairment in the lower extremities.  A May 15, 2002 VA 
examination report shows negative straight leg raising test 
bilaterally, no sciatic notch tenderness, no muscle spasms, 
equal and reactive deep tendon reflexes, and no sensorimotor 
deficits.  A May 20, 2002 VA orthopedic clinical record shows 
the veteran denied numbness or bowel/bladder symptoms.  On 
examination of the back, there was a negative straight leg 
raising test bilaterally; distally 2+ and symmetric knee and 
ankle reflexes; and sensation and motor evaluation was 
intact. A September 2006 VA examination report shows reflexes 
were 2+ and symmetric in the knees and ankles, as well as in 
the upper extremities.  Sensory examination to light touch, 
vibration, and position were normal.  Straight leg raising 
tests were negative.  The examiner determined that the 
veteran had no associated neurologic involvement or 
impairment as a result of his back disability.  

Based on these findings, a 60 percent evaluation does not 
apply under DC 5293. 

The medical evidence also does not show that the veteran's 
spine is ankylosed.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary, 28th 
edition, p. 86.  A May 2002 VA examination report shows the 
veteran could forward bend to 60 degrees, extend backward to 
10 degrees, and laterally flex to 25 degrees.  A September 
2005 private examination report shows the veteran could 
forward flex so that his fingers were to his knees, extend to 
20 degrees, and bend and twist to both sides to 10 degrees.  
A September 2006 VA examination report shows flexion to 40 
degrees, extension to 15 degrees, right and left sidebending 
to 15 degrees, and rotation to 5 degrees.  There was 
objective evidence of pain on his performing the motions to 
terminal degrees.  The examiner specifically found no 
unfavorable ankylosis of the thoracolumbar spine.  While 
these findings demonstrate that the veteran has significant 
limitation of motion in the lumbar spine, the evidence does 
not rise to the level of the lumbar spine joints being 
immobile or consolidated.  Therefore, ratings under DC's 5289 
and 5286 do not apply.

Last, the record does not demonstrate any residuals of a 
fractured vertebra.  For this reason, a rating under DC 5285 
is inapplicable.

A General Rating Formula for Diseases and Injuries of the 
Spine became effective September 26, 2003.  In order to get 
the next higher 50 percent rating under the General Rating 
Formula, the evidence must show unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is assigned 
for unfavorable ankylosis of the entire spine.  The above 
rating criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

As previously mentioned, the medical records dated in 
September 2005 and September 2006 show the veteran could move 
his spine in all directions and that there specifically was 
no unfavorable ankylosis found in the thoracolumbar spine.  
For this reason, a 50 percent evaluation under the General 
Rating Formula is not warranted.

Additionally, separate neurological ratings are inapplicable 
under the revised criteria, because as demonstrated above, 
the objective findings do not show any neurological 
impairment in the lower extremities as a result of the 
lumbosacral spine disability.  See Note (1).

Effective September 23, 2002, in order to receive a rating 
higher than 40 percent for intervertebral disc syndrome, the 
evidence must show incapacitating episodes having a total 
duration of at least six weeks during the past 12 months; 
this warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 
5293.  For purposes of evaluation under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See Note (1).  The medical evidence does not show 
that the veteran has had any physician-prescribed bedrest 
during the last 12 months.  The September 2006 VA examination 
report specifically notes that the veteran had no bedrest or 
incapacitating episodes.  Therefore, he is not entitled to an 
evaluation under DC 5293.  There were no substantive changes 
made to the rating criteria effective September 26, 2003 for 
rating intervertebral disc syndrome.  The diagnostic code was 
changed to DC 5243.  Thus, a separate analysis under the new 
DC 5243 is not necessary.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has significant complaints of functional impairment 
due to pain.  However, this already has been considered by 
the 40 percent rating assigned for the back disability under 
DC's 5010-5292.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

The level of impairment in the lumbosacral spine has been 
relatively stable throughout the appeals period.  Therefore, 
the application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield 21 Vet.App. 505 (2007).

The preponderance of the evidence is against a rating in 
excess of 40 percent for the degenerative joint disease of 
the lumbosacral spine under either the old or new criteria; 
there is no doubt to be resolved; and an increased rating is 
not warranted. Gilbert v. Derwinski, 1 Vet. App. at 57-58. 

Right knee disability

The RO originally granted service connection for a right knee 
disability in December 1954, assigning a 10 percent rating 
effective November 11, 1954.  In rating decisions and Board 
decisions dated from 1967 to 1996, the right knee has been 
granted increased ratings.  The veteran presently has a 30 
percent rating for post-operative meniscectomy in the right 
knee effective July 19, 1971 and a separate 20 percent rating 
for traumatic arthritis in the right knee effective August 
28, 1994.  

The veteran filed an increased rating claim for his right 
knee disabilities in September 2001.  In statements and 
testimony, he contends that he has significant pain on 
motion, weakness, and instability in the right knee.  He also 
mentioned that his knee locks up.

The veteran's right knee currently is rated as 30 percent 
disabling under 38 C.F.R. § 4.71a, (Diagnostic Code) DC 5257 
for other impairment of the knee, recurrent subluxation or 
lateral instability; and 20 percent disabling under DC's 
5003-5260 for limitation of flexion due to degenerative 
arthritis.  Lateral instability and degenerative arthritis of 
the knee may be rated separately under DC's 5257 and 5003. 
VAOPGCPREC 23-97 (1997).

A 30 percent disability rating is assigned under DC 5257 for 
severe recurrent subluxation or lateral instability.  This is 
the highest schedular rating available under this diagnostic 
code.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, DC's 
5003-5010.  Degenerative arthritis established by x-ray 
findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  The average 
normal range of motion of the knee is 0 to 140 degrees. 38 
C.F.R. § 4.71a, Plate II.  

A 20 percent disability rating is assigned under DC 5003-5260 
for flexion limited to 30 degrees.  In order to get the next 
higher 30 percent rating, flexion must be limited to 15 
degrees.

A May 15, 2002 VA examination report showed flexion in the 
right knee to 104 degrees.  There was pain on motion.  A May 
20, 2002 VA orthopedic clinical record showed flexion to 100 
degrees in the right knee, with pain in the medial and 
lateral joint lines.  A December 2002 VA medical record 
showed flexion to 110 degrees.  In September 2005, a private 
medical record showed flexion to 120 degrees.  A September 
2006 VA examination report showed flexion to 85 degrees, 
which was the first point of pain and further flexion to 105 
degrees.  The veteran complained of pain on flexion with no 
change with repeat flexion.

These findings do not demonstrate that an increased rating is 
warranted for limitation of flexion in the knee.  Even with 
repeated movements, the medical evidence does not nearly 
proximate limitation of flexion to 15 degrees.

Separate ratings may be assigned under DC 5260 (limitation of 
flexion of the leg) and DC 5261 (limitation of extension of 
the leg). VAOPGCPREC 9-2004 (2004). Under DC 5261, a 
noncompensable rating is warranted for extension limited to 5 
degrees; a 10 percent rating for extension limited to 10 
degrees; a 20 percent rating for extension limited to 15 
degrees; a 30 percent rating for extension limited to 20 
degrees; a 40 percent rating for extension limited to 30 
degrees; and a 50 percent rating for extension limited to 45 
degrees.

A May 15, 2002 VA examination report showed extension to 0 
degrees.  A May 20, 2002 VA orthopedic clinic record showed 
extension to 10 degrees.  A December 2002 VA medical record 
also showed extension to 10 degrees.  In September 2005, a 
private medical record shows extension to 0 degrees.  A 
September 2006 VA examination report shows extension to 0 
degrees.  The findings in May 2002 and December 2002 warrant 
a separate 10 percent disability rating for limitation of 
extension under DC 5261, but no higher, as the evidence does 
not more nearly approximate limitation of extension to 15 
degrees.

The remaining diagnostic codes that allow for a rating higher 
than 30 percent for the knee are ankylosis of the knee under 
DC 5256 and nonunion of the tibia and fibula under DC 5262.  
Neither of these diagnostic codes applies.  The veteran's 
left knee is not shown to be ankylosed.  Ankylosis is defined 
as "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Dorland's Illustrated 
Medical Dictionary, 28th edition, p. 86.   Though limited, he 
has range of motion in his knee.  The evidence also does not 
show any nonunion of the tibia and fibula.  The September 
2006 VA examination report notes that x-ray examination in 
September 2003 showed mid degenerative joint disease in the 
right knee; but there was no nonunion shown. 

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The medical evidence shows significant 
functional impairment in the right knee due to pain.  Any 
functional loss related to the knee, however, already is 
contemplated by the 30 percent, 20 percent, and 10 percent 
ratings assigned under DC's 5257, 5010-5260, and 5261, 
respectively.  The examiner in September 2006 found no 
additional limitation with repetitive movement, weakness, or 
fatigability.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability. 38 
C.F.R. § 4.1.

The level of impairment in the right knee has been relatively 
stable throughout the appeals period.  To the extent that the 
impairment in the right knee has ever been lower than 
warranted by the assigned ratings, all doubt has been 
resolved in the veteran's favor.  Therefore, the application 
of staged ratings (i.e., different percentage ratings for 
different periods of time) is inapplicable.  See Hart v. 
Mansfield 21 Vet.App. 505 (2007).

The evidence more closely approximates the criteria for a 30 
percent evaluation for instability in the right knee, a 20 
percent evaluation for limitation of flexion, and a 10 
percent evaluation for limitation of extension; there is no 
doubt to be resolved; and any further increase in those 
ratings is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.

Extraschedular

Referral under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The veteran 
has significant physical limitations as a result of his 
service-connected back and knee disabilities.  However, the 
record does not show marked interference with employment or 
frequent periods of hospitalization as a result of these 
disabilities.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.




ORDER

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbosacral spine is 
denied.

Entitlement to an evaluation in excess of 30 percent for 
post-operative meniscectomy, right knee, on account of 
weakness or instability is denied.

Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis right knee, on account of pain and 
limitation of flexion is denied.

Entitlement to a 10 percent evaluation, but no higher for 
traumatic arthritis right knee, on account of pain and 
limitation of extension is granted, subject to the rules and 
payments of monetary benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


